Citation Nr: 1403578	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for back condition, to include as secondary to service-connected knee disabilities.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected knee disabilities, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for back disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has depression secondary to his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2004 the RO denied the Veteran's claim for service connection for depression, and that decision became final.  The Veteran has since submitted new and material evidence in the form of VA and private treatment records to reopen the claim.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends he is entitled to service connection for depression secondary to his service-connected knee disabilities.

The Veteran's medical records show a long history of mental health treatment, including a diagnosis for bipolar disorder and treatment for depression.  The Veteran has consistently reported his bilateral knee pain and the resulting limitations have worsened his depressive symptoms. 

In August 2009 the Veteran's treating psychiatrist at the VA authored a letter stating that the Veteran had been responding well to treatment for bipolar disorder with multiple major depressive episodes until recently when his knee pain worsened.  The psychiatrist explained that the Veteran's knee pain forced him to decrease his activities, impaired his sleep, reduced his energy and concentration, and worsened his depression.

A private practitioner who conducted multiple psychotherapy sessions with the Veteran in 2013 authored a letter in September 2013 opining that the Veteran's knee pain exacerbates his depression and that if the knee pain were not present the Veteran's depression would be almost non-existent.  The practitioner stated that the Veteran's knee pain increases his pessimism and negativity due to his focus on the pain.  It also limits his activities, preventing him from engaging in things that would improve his mood.  The practitioner stated that as a result the Veteran has become more lethargic, unmotivated, withdrawn, easily exhausted, frustrated, and inclined to give up.

Thus, based on the medical opinions, treatment records, and the Veteran's testimony, and giving the Veteran the benefit of the doubt, the Board finds that the evidence supports granting service connection for depression secondary to his service-connected knee disabilities.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for depression is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, his claim for service connection for a back disability must be remanded to ensure that the Veteran receives an adequate medical opinion.  

In September 2007 the Veteran was afforded a VA examination with regard to his back disability.  Although the examiner opined that the Veteran's back disability was not caused by his service-connected knee disabilities, the examiner did not address whether the Veteran's knee disabilities could have aggravated his back disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that an addendum medical opinion addressing aggravation is needed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion addressing whether the Veteran's back disability has been aggravated by his service-connected knee disabilities.  

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner should opined whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability has been aggravated beyond its normal progression by (increased in severity due to) his service-connected knee disabilities.  If the opinion is that his service-connected knee disabilities aggravated his back disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  The examiner should specifically consider the Veteran's January 2011 private chiropractic evaluation.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


